10/27/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 20-0065
                                                                                  Case Number: DA 20-0065




ANIMALS OF MONTANA, INC., TROY HYDE,
PERMIT HOLDER,

            Petitioner and Appellant,

      v.

STATE OF MONTANA, DEPARTMENT OF
FISH, WILDLIFE, AND PARKS,

            Respondent and Appellee.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until November 9, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 27 2020